 Case 7:19-cv-00030-M-BP Document 18 Filed 07/13/20                 Page 1 of 1 PageID 771



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

LONNIE DELMAR GADSON,                           §
TDCJ No. 01992232,                              §
                                                §
       Petitioner,                              §
                                                §
v.                                              §    Civil Action No. 7:19-cv-00030-M-BP
                                                §
LORIE DAVIS, Director,                          §
Texas Department of Criminal Justice,           §
Correctional Institutions Division,             §
                                                §
       Respondent.                              §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the Magistrate Judge.

       Accordingly, the Clerk of Court is hereby directed to administratively close this case

pursuant to Petitioner’s request for dismissal without prejudice.

       SO ORDERED this 13th day of July, 2020.
